EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Miranda A. Hallett on 4/01/2021 and 4/02/2021. The application has been amended as follows: 
In the Abstract
The present disclosurefor acid-resistant capsules comprising compositions, e.g., formulations, used for gastric, gastrointestinal and/or colonic treatments or lavage, e.g., orthostatic lavage, e.g., for inducing the purgation (e.g., cleansing) of a gastrointestinal (GI) tract, including a colonCompositions C. difficile or the pseudo-membranous colitis associated with this infection.

In the Claims
Claim 44: An acid-resistant capsule comprising a saline suspension of a selected fraction of a fecal flora derived from a stool of a healthy human donor, wherein the fraction comprises uncultured bacteria from the phylum Firmicutes, 
wherein the fraction is separate from rough particulate matter of the stool, and wherein the proportion of Firmicutes bacteria relative to non-Firmicutes bacteria in the fraction is greater than such proportion in the fecal flora.
Claim 45: Cancelled.
Claim 48: The capsule of claim 4[[6]]7, wherein the cryoprotectant comprises glycerol.
Claim 50: Cancelled.
Claim 52: Cancelled.
Claim 53: The capsule of claim 54, administered for the treatment of a Clostridium difficile infection.
Claim 54: An acid-resistant capsule comprising a saline suspension of a fraction of a fecal flora from a stool of a healthy human donor, wherein the fecal flora fraction comprises uncultured bacterial strains from the phylum Firmicutes, 
wherein the fraction is separate from rough particulate matter of the stool, and wherein the proportion of Firmicutes bacteria relative to non-Firmicutes bacteria in the fecal flora fraction is greater than such proportion in the fecal flora.
Claim 55: Cancelled.
Claim 60: Cancelled.
Claim 62: The capsule of claim 54, administered for the treatment of a Clostridium difficile infection.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The invention is directed to an acid-resistant capsule comprising a saline suspension of a fraction of a fecal flora that is derived from a healthy human stool and separated from rough particulate matter of the stool. The fecal flora fraction comprises uncultured Firmicutes bacteria, wherein its proportion relative to non-Firmicutes bacteria is greater than such proportion in the fecal flora.
Borody (US 2004/0028689) is the closest prior art as it discloses pharmaceutical compositions comprising viable non-pathogenic or attenuated pathogenic Clostridium bacteria (which belong to the phylum Firmicutes) obtained from fresh feces of a disease-screened donor. In an embodiment, the pharmaceutical compositions are formulated as enteric-coated capsules. Even though Borody’s pharmaceutical compositions do not comprise saline and the Clostridium bacteria are not derived through a process that involves separating rough particulates from the feces, these are deemed obvious in view of the teachings of Bakken (Anaerobe 2009, Vol. 15, p. 285-289). However, Bakken (nor Borody) does not teach that the amount of Firmicutes bacteria is greater relative to other bacteria. Hence, the rejections of record have been withdrawn.
The claims were also rejected under 35 U.S.C. 101 for being directed to a law of nature and natural phenomenon, particularly for reciting natural products. The claimed i.e., a property is markedly different from the properties of naturally occurring fecal bacteria).
	The terminal disclaimer filed on 4/01/2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of full statutory term of any patent granted on pending U.S. Application Nos. 17/012533 and 17/088355, has been reviewed and accepted. Thus, the double patenting rejections over said co-pending applications have been obviated. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Claims 44, 46-49, 51, 53-54, 56-59, and 61-63 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651